Filed 01/16/19                           Case 15-11835                             Doc 734



             1   3
               TRUDI G. MANFREDO, Bar No. 166474
             2 CHAPTER 7 TRUSTEE
               377 W. Fallbrook Ave., Suite 102
             3 Fresno, California 93711
               Telephone: (559) 242-5577
             4 Facsimile: (559) 513-8148
             5
             6
             7
             8                    UNITED STATES BANKRUPTCY COURT
             9                    EASTERN DISTRICT OF CALIFORNIA
            10                             FRESNO DIVISION
            11 In the Matter of                  )    Case No. 15-11835–A-7
                                                 )
            12                                   )    Chapter 7
                                                 )
            13 JAMES FLOYD CANNON and            )    DC#: TMT-1
                 JAMIE DARLENE CANNON,           )
            14                                   )    Date: None Set
                                                 )    Time: None set
            15                   Debtor(s).      )    Dept.: A, Courtroom 11, Fresno
                                                 )    Honorable Fredrick E. Clement
            16
                               MOTION FOR APPROVAL AND PAYMENT OF
            17                  TRUSTEE COMMISSION AND EXPENSES
            18         1.   Name of Movant: Trudi G. Manfredo, former Chapter 7
            19 Trustee.
            20         2.   Type of services rendered: Chapter 7 Trustee.
            21         3.   Date of filing of the petition under Chapter 7 of the
            22 Bankruptcy Code: May 6, 2015.
            23         4.   Date of conversion: N/A
            24         5.   Date Case Closed: May 17, 2017.
            25         6.   Case Reopened: January 16, 2018.
            26         7.   Date of appointment of first Successor Trustee: February 1,
            27 2018.
            28         8.   Date of filing of last fee and/or expense Motion: N/A.

                                                      1
Filed 01/16/19                            Case 15-11835                                  Doc 734



             1         9.    Total fees allowed or paid to Movant to date (including
             2 retainers and prior approved fee Motions): N/A
             3         a.    Retainer received:    N/A
             4         b.    Retainer remaining as of the date of the Motion:      N/A
             5         c.    Total amount requested in all prior Motions:    N/A
             6         d.    Total amount actually paid pursuant to prior approved
             7               Motions:   N/A
             8         e.    Total amount currently due but unpaid pursuant to prior
             9               approved Motions:    N/A
            10         f.    Total amount allowed but reserved pending final fee Motion:
            11               N/A
            12         10.   Time period covered by this Motion: February 1, 2018
            13 through December 21, 2018, the date of Trustee’s resignation from the
            14 case.
            15         11.   Source of Compensation: Movant requests approval of her
            16 statutory commission and administrative expenses from funds currently
            17 held in the Second Successor Trustee’s Chapter 7 bankruptcy estate.
            18         12.   Filed concurrently herewith and incorporated herein by
            19 reference as Exhibit A is a more detailed description of the tasks
            20 that were done, the necessity, and benefit to the estate
            21         13.   Trustee did not track her hours in this case.   Trustee is
            22 seeking commission in the amount of $1,650.00, and expenses in the
            23 amount of $73.47.
            24         WHEREFORE, Movant prays as follows:
            25         1.    An allowance be made in the sum of $1,650.00 as former
            26 Trustee’s statutory commission.
            27         2.    An allowance be made in the sum of $73.47 for expenses.
            28         3.    The Chapter 7 Trustee be authorized to make payment of

                                                         2
Filed 01/16/19                        Case 15-11835                                Doc 734



             1 $1,723.47 to Movant as payment in full for Trustee's statutory
             2 commission and expenses.
             3      4.   Movant be provided such other and further relief as is just
             4 and proper.
             5 Dated: 1-11-19                              /s/ TRUDI G. MANFREDO
                                                      TRUDI G. MANFREDO, Trustee
             6
             7
             8
             9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28


                                                 3
